Citation Nr: 1127156	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a service connection claim for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Montgomery, Alabama.  

The Board has determined that new and material evidence sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disorder has been received.  However, the Board has determined that further development is warranted before the reopened claim may be adjudicated.  Accordingly, the reopened claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a decision issued in October 2004, the Board denied service connection for hypertension, and as the Veteran failed to perfect a timely appeal to the Court of Appeals for Veterans Claims (Court), the denial became final.  

2.  The evidence submitted since October 2004 fails to raise a reasonable possibility of substantiating the Veteran's hypertension service connection claim.

3.  In a decision issued in October 2004, the Board denied service connection for an acquired psychiatric disorder, to include PTSD, and as the Veteran failed to perfect a timely appeal to the Court, the denial became final.  

4.  The evidence submitted since October 2004 is not cumulative, relates to an unestablished fact, and, when presumed credible, raises a reasonable possibility of substantiating the Veteran's acquired psychiatric disorder service connection claim.

CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claim to reopen his previously denied service connection claim for an acquired psychiatric disorder, to include PTSD, the Board is granting the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this claim, such error was harmless and will not be further considered.

With regard to the Veteran's claim to reopen his previously denied service connection claim for hypertension, an August 2006 letter informed the Veteran of the reason that his claim had previously been denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was also sent prior to the initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Veteran's VA and service treatment records are of record, including the February 1976 VA treatment specifically identified by the Veteran as relevant to his claim.  Moreover, there are no records that were identified by the Veteran as relevant to his claim to reopen that have not been obtained.  Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board, but he cancelled his hearing request.  The Board finds, however, that a VA examination with regard to the Veteran's previously denied hypertension service connection claim is not warranted, as the Board has concluded that insufficient evidence has been presented to reopen his claim.  In that regard, the Board notes that VA's duty to provide an examination in not triggered in claims to reopen absent the submission of new and material evidence.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's hypertension service connection claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Claims to Reopen

In a decision issued in October 2004, the Board denied service connection for an acquired psychiatric disorder and hypertension.  The record reflects that the Veteran attempted to appeal these denials to the Court, but that his notice of appeal was deemed untimely.  The Court thereafter dismissed the Veteran's appeal when he failed to show cause as to why the appeal should not be dismissed.  Thus, the Board's denial of the Veteran's claims became final.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Turning first to the Veteran's claim to reopen his previously denied hypertension service connection claim, the Board notes that the Veteran's claim was previously denied because the evidence of record failed to reflect that the Veteran had developed or been diagnosed with hypertension in service (or within one year of his discharge from service, as would have entitled him to presumptive service connection.) 

Specifically, the relevant evidence of record at the time the Veteran's claim was denied by the Board included the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, a 1997 VA general medical examination, and the Veteran's submitted statements and RO formal hearing testimony.  The Veteran's service treatment records revealed blood pressure readings that would not be deemed elevated for VA purposes.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1) (2010) (defining hypertension as a diastolic blood pressure predominantly 90mm or more and isolated systolic hypertension as systolic blood pressure predominantly 160 mm or more with a diastolic blood pressure of less than 90 mm).  Additionally, during his January 1997 VA examination, the Veteran reported having been diagnosed with hypertension one month prior to the time of the examination, and subsequent VA and private treatment records refer to treatment for the Veteran's hypertension.  Treatment records created prior to this 1997 VA examination, including those associated with the Veteran's SSA records, failed to reference a diagnosis of hypertension, although in his submitted statements and hearing testimony, the Veteran contended that he had received VA treatment for hypertension since 1989.  

The evidence added to the record since the previous denial includes the Veteran's submitted statements and his VA and private treatment records.  In his submitted statements, the Veteran asserts that he has received VA treatment for hypertension since 1976 (specifically asserting that he was treated for both headaches and hypertension in 1976), and he submitted 1976 and 1978 VA treatment records to support his contention.  These treatment records reflect that when he received treatment for headaches in 1976, the Veteran's blood pressure reading was not elevated for VA purposes.  Moreover, the 1978 VA treatment record submitted by the Veteran reflects that while the Veteran had a blood pressure reading that was elevated for VA purposes, no corresponding diagnosis of hypertension was noted.  The recently created VA and private treatment records (dating from 2007 to 2009) added to the record since the previous denial reflect the Veteran's continued treatment for hypertension.  

After reviewing the evidence of record, the Board finds that the Veteran has not submitted new and material evidence to reopen his previously denied hypertension service connection claim.   At the outset, the Board does not find the newly submitted recent VA and private treatment records to be material, as they reflect the Veteran's current treatment for hypertension.  Medical records describing the Veteran's current condition are not material to the issue of service connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  

With regard to the Veteran's contention that he has received VA treatment for hypertension since 1976 and his submission of the 1976 and 1978 VA treatment records, the Board acknowledges that this evidence is new, as it was not previously of record at the time of the Board's prior denial.  However, the Board does not find that this evidence is material.  Specifically, the 1976 VA treatment fails to support the Veteran's contention that he received treatment for both headaches and hypertension in 1976, as the record only reflects the Veteran's treatment for headaches, with no reference to hypertension, nor any recorded elevated blood pressure reading.  Moreover, the 1978 VA treatment record submitted by the Veteran reflects that the Veteran had one isolated elevated blood pressure reading in 1978, approximately three years after his discharge from service, with no corresponding diagnosis of hypertension.  The Board notes that an isolated elevated blood pressure reading is not sufficient to serve as a basis for diagnosing hypertension for VA purposes, as hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).  Furthermore, the Board notes that prior to submitting his initial service connection claim seeking VA compensation for hypertension in 2001, the Veteran reported that he had been diagnosed with hypertension in 1996, as reflected in the 1997 VA examination of record.  

Thus, the Board finds that viewing the newly submitted evidence in conjunction with the evidence previously of record, the new evidence is not material, as it fails to raise a reasonable possibility of substantiating the Veteran's service connection claim.  In that regard, the Board notes that the newly submitted evidence fails to reflect any elevated blood pressure readings or a diagnosis of hypertension either during service or within one year of the Veteran's discharge from service.  Rather, it reflects an isolated elevated blood pressure reading approximately three years after the Veteran's discharge from service, with no corresponding diagnosis of hypertension.  Thus, the Veteran's service connection claim for hypertension is not reopened, and the Veteran's appeal of this issue is denied.

Turning next to the Veteran's claim to reopen his previously denied service connection claim for an acquired psychiatric disorder, to include PTSD, the Board's 2004 decision reflects that the Veteran's claim was denied because the evidence of record failed to reflect that the Veteran had been treated for an acquired psychiatric disorder in service or within one year of service, or that the Veteran had been diagnosed with any psychiatric disorder, including PTSD, that had been linked to service.  Evidence added to the record since the Board's previous denial includes a September 2007 VA treatment record reflecting a diagnosis of PTSD which was predicated upon the Veteran's reported in-service stressors.  

The Board finds that this newly submitted evidence directly relates to the reason the Veteran's claim was previously denied, as it reflects evidence of a currently-diagnosed acquired psychiatric disorder that has been linked to service.  Moreover, when presuming that the Veteran's reported in-service stressors are credible, this new evidence raises a reasonable probability of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  Thus, the Board finds that this VA treatment record is both new and material and therefore serves as a basis for reopening the Veteran's acquired psychiatric disorder service connection claim.  

However, as discussed below, the Board finds that further evidentiary development is warranted before the reopened claim may be adjudicated on its merits.  


ORDER

The Veteran's claim of entitlement to service connection for hypertension is not reopened, and this aspect of the appeal is denied.  

The Veteran's claim of entitlement to service connection for acquired psychiatric disorder is reopened, and to this extent the Veteran's appeal is granted.



REMAND

As discussed supra, the Veteran has a current diagnosis of PTSD that was predicated upon his report of exposure to stressful events during service.   Specifically, the September 2007 VA treatment record reflects the Veteran report that during his period of active service, he accompanied two friends to a night club where a "shoot out" erupted, during which his two friends were shot and killed and he was almost shot himself.  The Veteran further reported that after this in-service incident, he was advised that he was in too much distress and was therefore discharged from service.  (The Veteran's personnel records reflect that he received a general discharge and was not recommended for reenlistment, without stating the specific reason for his discharge, and the Veteran's DD Form 214 characterizes the Veteran's discharge as occurring under honorable conditions.)  Moreover, in a statement received in October 2008, the Veteran reported this same incident, as well as the months in which he approximates that the shootings occurred and the names, rank, and units of assignment of the two fellow service members who were shot.  In a June 2009 supplemental statement of the case, the RO reported that a military casualty list of service members killed between 1950 and 2002 was reviewed, which failed to list the names of the two individuals reported by the Veteran.  Therefore, the RO concluded that the Veteran's reported PTSD stressor could not be corroborated and denied the Veteran's claim.

However, the Board finds that for the sake of completeness, and as the names of the casualties may not be accurately reported by the Veteran, a JSSRC research request should be submitted, and the response should be documented in claims file.  Moreover, the Board finds it advisable that as the shooting was reported to have occurred near Fort Lee, Virginia at a local night club, the Sherriff's Office of Prince George County, Virginia should be requested to provide any police reports documenting a night club shooting that occurred between October 1974 and December of 1974.

As an aside, the Board acknowledges that during the pendency of this appeal, VA has revised the provisions of 38 C.F.R. § 3.304(f)(3), alleviating the requirement that the certain stressors be confirmed by corroborative research.  See 38 C.F.R. § 3.304(f)(3) (Supp. 2010) (stating that credible supporting evidence that a claimed in-service PTSD stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity).  However, in the instant case, the Veteran has reported his stressor as a very specific event.  Thus, attempts at corroboration appear warranted.  

Furthermore, during his 2003 RO formal hearing, the Veteran testified that he received psychiatric treatment during service, during which he was prescribed psychiatric medication.  While the Veteran's service treatment records currently associated with his claims file do not reflect that the Veteran received any psychiatric treatment during service, the Board notes that Mental Health Clinic records are stored in a separate repository from outpatient clinical treatment records; accordingly, a separate request for any such records that exist should be made.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment record from May 2009 to the present.

2.  The RO/AMC should contact the appropriate entity (presumably the JSSRC) and request that research be conducted to determine whether a shooting at a night club near Ft. Lee, Virginia occurred between October 1974 and December 1974, that resulted in service member casualties.  The results of this search should be documented.   

2.  The RO/AMC should request any Mental Health Clinic records reflecting psychiatric evaluations or treatment of the Veteran, as well as any in-patient psychiatric treatment records for the Veteran's period of service in Germany with the service battery of the 1st Bn 76th FA.   

3.  The RO/AMC should contact the Prince George County Sherriff's Office, 6601 Courts Drive 
Prince George, Virginia 23875, and request any reports related to a night club shooting that occurred between October 1974 and December 1974, near Fort Lee, Virginia.  

4.  Thereafter, the RO/AMC should review the evidence obtained and conduct any indicated additional development, including scheduling the Veteran for a VA psychiatric examination, before readjudicating the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


